NOTE: This order is nonprecedential.
United States Court of Appeals
for the iFederaI Circuit
ANTONIO J. RODRIGUEZ,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent. `
2010-3149
Petition for review of the Merit Systems Protection
Board in case no. NY0731090060-B-1.
ON MOTION
ORDER
Up0n consideration of the motion to reform the official
caption to designate the Merit Systems Protection Board
as the respondent,
IT ls ORDERED THAT:
(1) The motion is granted The revised official cap-
tion is reflected ab0ve.
(2) The petitioner's opening brief is due within 21
days of the date of filing of this order.

RODRIGUEZ V. MSPB
SEP 22 2010
CC°
S
Date
Ant0nio J. Rodriguez
Corinne A. Niosi, Esq.
Michae1 Carney, Esq.
2
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk
ED
us munP%`nPmm ron
me FEnE L cu-econ
see 22 2010
.lAN HORBALY
` CLERK